Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 1 of 87 PageID# 7893




                            UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division


  ADVANCED TRAINING GROUP                 )
  WORLDWIDE, INC.                         )
                                          )
               Plaintiff,                 )
                                          )
  v.                                      )           Case No.: 1:19-cv-00505-TSE-TCB
                                          )
  PROACTIVE TECHNOLOGIES, INC.            )
                                          )
              Defendant.                  )
  _______________________________________ )

                    DEFENDANT PROACTIVE TECHNOLOGIES, INC.’S
                     AMENDED REQUESTED JURY INSTRUCTIONS

         Defendant, ProActive Technologies, Inc. (“ProActive” or “Defendant”), by and through its

  undersigned counsel and pursuant to this Court’s Order entered on May 7, 2021 (Dkt. 400), hereby

  submits the following requested jury instructions for the Court’s review and consideration.

                                       Respectfully submitted,

                                       PROACTIVE TECHNOLOGIES, INC.

                                               /s/
                                       Jeffrey S. Poretz, Esq. (VSB No. 38529)
                                       Laura Golden Liff, Esq. (VSB No. 80618)
                                       MILES & STOCKBRIDGE P.C.
                                       1751 Pinnacle Drive, Suite 1500
                                       Tysons Corner, VA 22102
                                       (703) 903-9000 (Telephone)
                                       (703) 610-8686 (Facsimile)
                                       jporetz@milesstockbridge.com
                                       lliff@milesstockbridge.com

                                       C. Peter Dungan, Esq. (Admitted Pro Hac Vice)
                                       MILES & STOCKBRIDGE P.C.
                                       1201 Pennsylvania Avenue, NW, Suite 900
                                       Washington, DC 20004
                                       Tel: 202-524-8055
                                       pdungan@milesstockbridge.com
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 2 of 87 PageID# 7894




                                        Rachel T. McGuckian, Esq. (Admitted Pro Hac Vice)
                                        MILES & STOCKBRIDGE P.C.
                                        11 North Washington Street, Suite 700
                                        Rockville, Maryland 20850-4286
                                        Tel: 301-762-1600
                                        rmcguckian@milesstockbridge.com

                                        Counsel for Defendants


                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY, that on this 30th day of June 2021, I electronically filed the

  foregoing with the Clerk of Court using the CM/ECF system, which will then send a notification

  of such filing (NEF) to all counsel of record.



                                                             /s/
                                                     Jeffrey S. Poretz
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 3 of 87 PageID# 7895




                       Preliminary Instructions to Jury at Beginning of Trial

         Members of the jury, in this case the plaintiff, Advanced Training Group Worldwide,

  Inc. (also called “ATG”) has sued the defendant, ProActive Technologies, Inc. (also called

  “ProActive”), claiming nominal damages for breaching the terms of a contract, which in this case,

  is a document called a Memorandum of Understanding. Nominal damages are damages of $1.00,

  which is the maximum that can be awarded in this case.

         The trial will proceed in four stages: (1) opening statements; (2) presentation of the

  evidence; (3) final argument; and (4) instructions for deliberations. You will then go to the jury

  room, select a foreperson, deliberate, and arrive at your verdict.

                                          Opening Statements

         The plaintiff's attorney may make an opening statement outlining the plaintiff's case. Then

  the defendant's attorney also may make an opening statement. Neither side is required to do so.

                                     Presentation of the Evidence

         Following the opening statements, the plaintiff will introduce evidence, after which the

  defendant then has the right to introduce evidence (but is not required to do so). Rebuttal evidence

  may then be introduced if appropriate.

                                             Final Argument

         Once the evidence has been presented, then the attorneys may make their closing

  arguments. The plaintiff's attorney will argue first, the defendant's attorney may reply, and the

  plaintiff's attorney may close in rebuttal.

                                                Instructions

         At the conclusion of closing arguments, I will instruct you on the law that is to be applied

  to this case, and on your deliberations.
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 4 of 87 PageID# 7896




         Members of the jury, your function in the trial of this case is to reach a unanimous verdict

  that is based solely on the evidence and the instructions of law which you will be given after all

  the evidence has been presented. The law applicable to this case is given to you in these instructions

  and in the other instructions you will receive at the close of all evidence, and it is your duty to

  follow all such instructions.

         No statement or ruling or remark that I may make during the course of the trial is intended

  to indicate my opinion as to what the facts are. It is the function of the jury to consider the evidence

  and determine the facts in this case.

         The evidence that you are to consider consists of testimony of witnesses, any exhibits

  admitted into evidence, and any facts agreed upon between the parties and presented to you in the

  form of a stipulation. The admission of evidence in court is governed by rules of law. From time

  to time, it may be the duty of the attorneys to make objections, and it is my duty as judge to rule

  on those objections and decide whether or not you can consider certain evidence. You must not

  consider testimony or exhibits to which an objection was sustained or which has been ordered

  stricken. If an objection is overruled, then you may consider that evidence together with all other

  evidence in the case. The opening statements and closing arguments of the attorneys are intended

  to help you in understanding the evidence and in applying the law, but their statements are not

  evidence.

         Each of you has been given a note pad to be used if you wish to take notes during the trial.

  Please write your name and nothing else on the first page of your note pad. At the end of the day,

  the bailiff will collect the note pads and no one will be permitted to read them. Any notes you take

  are only to help you remember and are not evidence. Do not let note taking interfere with watching

  and listening to the witnesses.
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 5 of 87 PageID# 7897




         In your determination of what the facts are, you alone must determine the credibility of the

  witnesses and the weight of the evidence. You may consider the appearance and manner of the

  witnesses on the stand, their intelligence, their opportunity for knowing the truth and for having

  observed the things about which they testified, their interest in the outcome of the case, their bias,

  and, if any have been shown, their prior inconsistent statements, or whether they have knowingly

  testified untruthfully as to any material fact in the case. You should not arbitrarily disregard

  believable testimony of a witness. However, after you have considered all the evidence in the case,

  then you may accept or discard all or part of the testimony of a witness as you think proper. You

  should use your common sense in considering the evidence, and you may draw reasonable

  inferences from that evidence; but in doing so, you should not indulge in guesswork or speculation.

  From consideration of these things and all the other circumstances of the case, you should

  determine which witnesses are more believable and weigh their testimony accordingly. Until this

  case is submitted to you for your deliberations, you should not decide any issue in the case, and

  you should not discuss the case with anyone or remain within hearing of anyone who is discussing

  it. There will be occasional recesses during the trial. During the recesses, you should not discuss

  the case with your fellow jurors or go to the scene or make any independent investigation or receive

  any information about the case from radio, television, or the newspapers. Once your deliberations

  commence, then you must discuss the case only in the jury room when all the members of the jury

  are present.

         Do not attempt at any time prior to the conclusion of the case to research any fact, issue,

  or law related to this case, whether by discussion with others, by research in a library or on the

  Internet, or by any other means or source. You must not use Internet maps, or any other program

  or device to search for and view any location discussed in the testimony. You must not search for

  any information about the case, or the law which applies to the case, or the people involved in the
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 6 of 87 PageID# 7898




  case, including the parties, the witnesses, the lawyers, or the judge. You must not communicate

  with anyone about the case by any other means, including by telephone, text messages, email,

  internet chat or chat rooms, blogs, or social web sites. I expect you will inform me if you become

  aware of another juror's violation of these instructions.

         Just prior to your deliberations, you will be given final instructions with regard to your

  selection of a foreperson, the conduct of your deliberations, and the forms for your verdict.

         Finally, because of the Covid-19 emergency, extra precautions have been taken by the court

  for the safety of trial participants and the jury. During the trial, all persons who are not fully

  vaccinated are required to wear masks and maintain social distancing whenever possible.

  Attorneys and witnesses who are not fully vaccinated will occasionally be permitted to remove

  masks when it becomes necessary to speak with clarity or ensure proper recording of proceedings.

  You may also see the use of plexiglass or shields to prevent potential exposure to the Covid-19

  virus. The fact that the court is taking safety precautions during the trial should not be held against

  any party, nor should you draw any inference regarding the health of any individual involved in

  the trial. All persons who enter the court, including attorneys, litigants, and jurors, are subject to

  the same screening protocol, including the provision of information about their health, and a

  temperature check.

         If during the course of the trial you become ill, or experience fever of at least 100 degrees

  Fahrenheit, you should notify the court immediately. If you experience symptoms while at home,

  or are exposed to another person who has tested positive for Covid-19 (even though you may be

  asymptomatic), please contact my chambers and await further instructions before you return to the

  courthouse.
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 7 of 87 PageID# 7899




          The faithful and proper performance by you of your duty is vital to the administration of

  justice. On behalf of the court and the litigants, we appreciate your giving your complete attention

  to the case as it is presented.




  Source & Authority: Virginia Model Jury Instruction 2.000 (modified)
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 8 of 87 PageID# 7900




                       Brief Instructions To Jury Before Closing in Civil Case


         The record will reflect that all members of the jury are present, the parties are present, we
  are ready to proceed.


         Ladies and gentlemen of the jury, all of the evidence is now in, and we are ready for the
  closing arguments.


         This is a civil action, and the burden is on the plaintiff in a civil action to prove the case by
  a preponderance of the evidence, by the greater weight of the evidence.


         Since the burden of proof is on the plaintiff, under our system of juris prudence, the plaintiff
  will have the right to open and close the arguments. So, you will first listen to the plaintiff, then
  you will listen to counsel for the defendants, and then since the burden of proof is on the plaintiff,
  the plaintiff will have the right to present the final closing argument.


         You will recall, that I told you at the very beginning of this trial, that neither the opening
  statements nor the closing arguments are evidence in the case, and must not be considered by
  you as such. But they are made now to assist you in evaluating the evidence and applying the
  law.




  Source & Authority: http://www.vawd.uscourts.gov/judges/judge-sargent/jury-instructions.aspx
  (last visited June 30, 2021)
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 9 of 87 PageID# 7901




                              DEFENDANT’S INSTRUCTION NO. 1

                                            Role of the Jury

         Now that you have heard the evidence and the argument, it is my duty to instruct you about

  the applicable law. It is your duty to follow the law as I will state it. You must apply the law to the

  facts as you find them from the evidence in the case. Do not single out one instruction as stating

  the law, but consider the instructions as a whole. Do not be concerned about the wisdom of any

  rule of law stated by me. You must follow and apply the law.

         Nothing I say in these instructions indicates I have any opinion about the facts. You, not I,

  have the duty to determine the facts.

         You must perform your duties as jurors without bias or prejudice as to any party. The law

  does not permit you to be controlled by sympathy, prejudice, or public opinion. All parties expect

  that you will carefully and impartially consider all the evidence, follow the law as it is now being

  given to you, and reach a just verdict, regardless of the consequences.




  Source & Authority: 3 Fed. Jury Prac. & Instr. § 103:01 (6th ed.).
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 10 of 87 PageID# 7902




                              DEFENDANT’S INSTRUCTION NO. 2

                         All Persons Equal before the Law – Organizations

         You should consider and decide this case as a dispute between persons of equal standing

  in the community, of equal worth, and holding the same or similar stations in life. All persons,

  including corporations, limited liability companies, and other organizations stand equal before the

  law, and are to be treated as equals, regardless of their respective size.




  Source & Authority: 3 Fed. Jury Prac. & Instr. § 103:12 (6th ed.)
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 11 of 87 PageID# 7903




                               DEFENDANT’S INSTRUCTION NO. 3

                                            Burden of Proof

           ATG has the burden in a civil action, such as this, to prove every essential element of

  plaintiff’s claim by a preponderance of the evidence. If ATG should fail to establish any essential

  element of it's claim by a preponderance of the evidence, you should find for ProActive as to that

  claim.

           The defendant has the burden of establishing the essential elements of their affirmative

  defense. I will explain this later.

           “Establish by a preponderance of the evidence” means evidence, which as a whole, shows

  that the fact sought to be proved is more probable than not. In other words, a preponderance of the

  evidence means such evidence as, when considered and compared with the evidence opposed to

  it, has more convincing force, and produces in your minds belief that what is sought to be proved

  is more likely true than not true. This standard does not require proof to an absolute certainty, since

  proof to an absolute certainty is seldom possible in any case.

           In determining whether any fact in issue has been proved by a preponderance of the

  evidence, unless otherwise instructed you may consider the testimony of all witnesses, regardless

  of who may have called them, and all exhibits received in evidence, regardless of who may have

  produced them.




  Source & Authority: 3 Fed. Jury Prac. & Instr. § 104:01 (6th ed.).
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 12 of 87 PageID# 7904




                              DEFENDANT’S INSTRUCTION NO. 4

                                                Evidence

          Unless you are otherwise instructed, the evidence in the case consists of the sworn

  testimony of the witnesses regardless of who called the witness, all exhibits received in evidence

  regardless of who may have produced them, and all facts and events that may have been admitted

  or stipulated to.

          Statements and arguments by the lawyers are not evidence. The lawyers are not witnesses.

  What they have said in their opening statement, closing arguments, and at other times is intended

  to help you understand the evidence, but it is not evidence. However, when the lawyers on both

  sides stipulate or agree on the existence of a fact, unless otherwise instructed, you must accept the

  stipulation and regard that fact as proved.

          Any evidence to which I have sustained an objection and evidence that I have ordered

  stricken must be entirely disregarded.




  Source & Authority: 3 Fed. Jury Prac. & Instr. § 103:30 (6th ed.).
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 13 of 87 PageID# 7905




                               DEFENDANT’S INSTRUCTION NO. 5

                                 Direct and Circumstantial Evidence

            Generally speaking, there are two types of evidence presented during a trial—direct

  evidence and circumstantial evidence. “Direct evidence” is the testimony of a person who asserts

  or claims to have actual knowledge of a fact, such as an eyewitness. “Indirect or circumstantial”

  evidence is proof of a chain of facts and circumstances indicating the existence or nonexistence of

  a fact.

            The law generally makes no distinction between the weight or value to be given to either

  direct or circumstantial evidence. A greater degree of certainty is not required of circumstantial

  evidence. You are required to find the facts in accordance with the preponderance of all the

  evidence in the case, both direct and circumstantial.




  Source & Authority: 3 Fed. Jury Prac. & Instr. § 104:05 (6th ed.).
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 14 of 87 PageID# 7906




                             DEFENDANT’S INSTRUCTION NO. 6

                                 Court’s Comments Not Evidence

         The law permits me to comment on the evidence in the case. These comments are only an

  expression of my opinion as to the facts. You may disregard my comments entirely, since you, as

  jurors are the sole judges of the facts and are not bound by my comments or opinions.




  Source & Authority: 3 Fed. Jury Prac. & Instr. § 103:33 (6th ed.).
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 15 of 87 PageID# 7907




                             DEFENDANT’S INSTRUCTION NO. 7

            Verdict Not to Be Based on Sympathy, Bias, Guesswork, or Speculation

         You must not base your verdict in any way upon sympathy, bias, guesswork, or

  speculation. Your verdict must be based solely upon the evidence and instructions of the court.




  Source & Authority: Virginia Model Jury Instruction No. 2.220
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 16 of 87 PageID# 7908




                               DEFENDANT’S INSTRUCTION NO. 8

                                         Credibility of Witnesses

         You are the judges of the facts, the credibility of the witnesses, and the weight of the

  evidence. You may consider the appearance and manner of the witnesses on the stand, their

  intelligence, their opportunity for knowing the truth and for having observed the things about

  which they testified, their interest in the outcome of the case, their bias, and, if any have been

  shown, their prior inconsistent statements, or whether they have knowingly testified untruthfully

  as to any material fact in the case.

         You may not arbitrarily disregard believable testimony of a witness. However, after you

  have considered all the evidence in the case, then you may accept or discard all or part of the

  testimony of a witness as you think proper.

         You are entitled to use your common sense in judging any testimony. From these things

  and all the other circumstances of the case, you may determine which witnesses are more

  believable and weigh their testimony accordingly.




  Source & Authority: Virginia Model Jury Instruction No. 2.020
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 17 of 87 PageID# 7909




                              DEFENDANT’S INSTRUCTION NO. 9

                                           Adverse Witness

         The plaintiff called the defendant as an adverse witness. The plaintiff is bound by as much

  of the defendant’s testimony given as an adverse witness as is clear, logical, reasonable, and

  uncontradicted.

         The plaintiff is not bound by any of the defendant’s testimony given as an adverse witness

  that conflicts with any of the other evidence in the case.




  Source & Authority: Virginia Model Jury Instruction No. 2.030
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 18 of 87 PageID# 7910




                              DEFENDANT’S INSTRUCTION NO. 10

                                             Expert Witness

          The rules of evidence ordinarily do not permit witnesses to testify as to opinions or

  conclusions. There is an exception to this rule for “expert witnesses.” An expert witness is a person

  who by education and experience has become expert in some art, science, profession, or calling.

  Expert witnesses give state their opinions as to matters in which they profess to be expert, and may

  also state their reasons for their opinions.

          You should consider each expert opinion received in evidence in this case, and give it such

  weight as you think it deserves. If you should decide the opinion of an expert witness is not based

  upon sufficient education and experience, or if you should conclude the reasons given in support

  of the opinion are not sound, or if you feel the expert's is outweighed by other evidence, you may

  disregard the opinion entirely.




  Source & Authority: 3 Fed. Jury Prac. & Instr. § 104:40 (6th ed.).
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 19 of 87 PageID# 7911




                             DEFENDANT’S INSTRUCTION NO. 11

                                   Use of Depositions as Evidence

         During the trial, certain testimony has been presented by way of deposition. The deposition

  consisted of sworn, recorded answers to questions asked of the witness in advance of the trial by

  attorneys for the parties to the case. The testimony of a witness who, for some reason, is not present

  to testify from the witness stand may be presented in writing under oath or on a videotape. Such

  testimony is entitled to the same consideration and is to be judged as to credibility, and weighed,

  and otherwise considered by you, insofar as possible, in the same way as if the witness had been

  present and had testified from the witness stand.




  Source & Authority: 3 Fed. Jury Prac. & Instr. § 105:02 (6th ed.).
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 20 of 87 PageID# 7912




                             DEFENDANT’S INSTRUCTION NO. 12

                        Impeachment—Inconsistent Statement or Conduct

         A witness may be discredited or impeached by contradictory evidence or by evidence that

  at some other time the witness has said or done something, or has failed to say or do something

  that is inconsistent with the witness’ present testimony.

         If you believe any witness has been impeached and thus discredited, you may give the

  testimony of that witness such credibility, if any, you think it deserves.

         If a witness is shown knowingly to have testified falsely about any material matter, you

  have a right to distrust such witness’ other testimony and you may reject all the testimony of that

  witness or give it such credibility as you may think it deserves.

         An act or omission is “knowingly” done, if the act is done voluntarily and intentionally,

  and not because of mistake or accident or other innocent reason.




  Source & Authority: 3 Fed. Jury Prac. & Instr. § 105:04 (6th ed.).
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 21 of 87 PageID# 7913




                              DEFENDANT’S INSTRUCTION NO. 13

                        Effect of Prior Inconsistent Statements or Conduct

         Evidence that, at some other time while not under oath a witness who is not a party to this

  action has said or done something inconsistent with the witness' testimony at the trial, may be

  considered for the sole purpose of judging the credibility of the witness. However, such evidence

  may never be considered as evidence of proof of the truth of any such statement.

         Where the witness is a party to the case, and by such statement or other conduct admits

  some fact or facts against the witness' interest, then such statement or other conduct, if knowingly

  made or done, may be considered as evidence of the truth of the fact or facts so admitted by such

  party, as well as for the purpose of judging the credibility of the party as a witness.

         An act or omission is “knowingly” done, if the act is done voluntarily and intentionally,

  and not because of mistake or accident or other innocent reason.




  Source & Authority: 3 Fed. Jury Prac. & Instr. § 105:09 (6th ed.).
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 22 of 87 PageID# 7914




                            DEFENDANT’S INSTRUCTION NO. 14

                                    Answers to Interrogatories

         Each party has introduced into evidence certain interrogatories—that is, questions together

  with answers signed and sworn to by the other party. A party is bound by its sworn answers.

         By introducing an opposing party's answers to interrogatories, the introducing party does

  not bind itself to those answers. The introducing party may challenge the opposing party's answers

  in whole or in part or may offer contrary evidence.




  Source & Authority: 3 Fed. Jury Prac. & Instr. § 104:72 (6th ed.).
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 23 of 87 PageID# 7915




                             DEFENDANT’S INSTRUCTION NO. 15

                                              Inferences

         You are to consider only the evidence in the case. However, you are not limited to the

  statements of the witnesses. You may draw from the facts you find have been proved such

  reasonable inferences as seem justified in light of your experience.

         “Inferences” are deductions or conclusions that reason and common sense lead you to draw

  from facts established by the evidence in the case.




  Source & Authority: 3 Fed. Jury Prac. & Instr. § 104:20 (6th ed.).
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 24 of 87 PageID# 7916




                              DEFENDANT’S INSTRUCTION NO. 16

                             Limited Liability Company and Definitions

          A Virginia limited liability company, or LLC, is an unincorporated organization that is

  organized and existing under Virginia’s Limited Liability Company Act. In this case, ProActive

  and ATG were members of Raptor Training Services, LLC (“RTS”), which is a Virginia LLC.

  Because RTS is a Virginia LLC, certain laws and definitions contained in the Virginia LLC Act

  are applicable to the issues in this case.

          A “member” is a person that has been admitted to membership in an LLC and that has not

  ceased to be a member.

          A “manager” means a person designated by the members of an LLC to manage the LLC as

  provided in the operating agreement.

          An “operating agreement” means an agreement of the members as to the affairs of a limited

  liability company and the conduct of its business.




  Source & Authority: Va. Code § 13.1-1002
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 25 of 87 PageID# 7917




                             DEFENDANT’S INSTRUCTION NO. 17

                           Management of Limited Liability Company

         Except as otherwise provided in an operating agreement, the Virginia LLC Act provides

  that an LLC is managed by its members, who vote in proportion to the member’s percentage

  interest in the LLC.

         A majority vote of the members of an LLC shall consist of the vote or other approval of

  members having a majority share of the voting power of all members. Unless otherwise provided

  in an operating agreement, any action required or permitted to be taken by the members of a limited

  liability company may be taken upon a majority vote of the members.

         In Raptor Training Services LLC, at all times Proactive has held the majority of the voting

  and membership interests and has served as the Managing Member.




  Source & Authority: Va. Code § 13.1-1022(A)–(C)
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 26 of 87 PageID# 7918




                            DEFENDANT’S INSTRUCTION NO. 18

                              Dissociation or Expulsion from LLC

     Under Virginia law, a member of an LLC may be dissociated or expelled from the LLC under

  certain circumstances.

     “Disassociation” is the process by which a member stops being a member of an LLC. A

  member may be dissociated from an LLC by the occurrence of an event agreed upon in the LLC

  operating agreement as causing that member’s dissociation or termination.

     “Expulsion” is the act of depriving a member of an LLC of its right to membership. A member

  may be expelled from an LLC pursuant to the terms of the LLC operating agreement.




  Citation Va. Code § 13.1-1040.1(2)(3)
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 27 of 87 PageID# 7919




                             DEFENDANT’S INSTRUCTION NO. 19

                                      Definition of Contract

         A contract is an agreement, for consideration, between two or more parties. A contract

  arises when an offer is accepted.




  Source & Authority: Virginia Model Jury Instruction No. 45.010.
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 28 of 87 PageID# 7920




                             DEFENDANT’S INSTRUCTION NO. 20

                       Contract Must Be Complete and Reasonably Certain

         A contract must be both complete and reasonably certain. It is complete if it includes all

  the essential terms. It is reasonably certain if all the essential terms are expressed in a clear and

  definite way.




  Source & Authority: Virginia Model Jury Instruction No. 45.170
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 29 of 87 PageID# 7921




                             DEFENDANT’S INSTRUCTION NO. 21

                                                Intent

         Interpretation of a contract is primarily a determination of what the parties intended. In

  determining their intent, you should first consider the words they used.




  Source & Authority: Virginia Model Jury Instruction No. 45.190
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 30 of 87 PageID# 7922




                              DEFENDANT’S INSTRUCTION NO. 22

                                        Practical Construction

         If you have doubt about the meaning of the terms of a contract, the conduct of the parties

  under the contract may furnish the proper interpretation. The interpretation by the parties is entitled

  to great weight. However, any interpretation suggested or supported by the acts of the parties must

  be reasonable and not in conflict with the actual terms of the contract.




  Source & Authority: Virginia Model Jury Instruction No. 45.330
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 31 of 87 PageID# 7923




                              DEFENDANT’S INSTRUCTION NO. 23

                                      Contract Construed as a Whole

          The contract should be considered as a whole; no part of it should be ignored. The contract

  should be interpreted to give effect to each of its provisions. No word or phrase in a contract should

  be treated as meaningless if any meaning, which is reasonable and consistent with other parts of

  the contract, can be given to it.




  Source & Authority: Virginia Model Jury Instruction No. 45.300
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 32 of 87 PageID# 7924




                            DEFENDANT’S INSTRUCTION NO. 24

                                   Ordinary Meaning of Words

         Words used by the parties should be given their ordinary, usual, and popular meaning,

  unless you find that the parties clearly intended such words to have another meaning.




  Source & Authority: Virginia Model Jury Instruction No. 45.305
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 33 of 87 PageID# 7925




                              DEFENDANT’S INSTRUCTION NO. 25

                                          Affirmative Defense

         ProActive has asserted an affirmative defense in this matter. ProActive is entitled to

  judgment in its favor if it proves that defense. ProActive asserts that ATG materially breached the

  Memorandum of Understanding prior to termination, which is called the “First Material Breach”

  defense. I will explain this defense further.




  Sources & Authority: Va. Code § 13.1-1024.1; Flippo v. CSC Assocs. III, L.L.C., 547 S.E.2d
  216, 221–22 (Va. 2001); Countryside Orthopaedics, P.C. v. Peyton, 541 S.E.2d 279, 285 (Va.
  2001).
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 34 of 87 PageID# 7926




                            DEFENDANT’S INSTRUCTION NO. 26

                                       First Material Breach

         ProActive contends that ATG materially breached the Memorandum of Understanding

  prior to termination. In general, a party who breaches a contract is not entitled to enforce the

  contract. This is commonly referred to the “First Material Breach” defense. In order to prevail on

  this defense, ProActive must show that:

         (1)     ATG breached the Memorandum of Understanding prior to termination; and

         (2)     ATG’s breach was material.




  Source & Authority: Countryside Orthopaedics, P.C. v. Peyton, 541 S.E.2d 279, 285 (Va. 2001).
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 35 of 87 PageID# 7927




                              DEFENDANT’S INSTRUCTION NO. 27

                                     Material Breach of Contract

         A material breach of contract occurs if a party fails to do something which it is bound to

  do according to the contract which is so important and central to the contract that the failure defeats

  an essential purpose of the contract.




  Source & Authority: Virginia Model Jury Instruction No. 45.400 (modified); Countryside
  Orthopaedics, P.C. v. Peyton, 541 S.E.2d 279, 285 (Va. 2001).
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 36 of 87 PageID# 7928




                            DEFENDANT’S INSTRUCTION NO. 28

                                             50% Rule

         Federal Acquisition Regulation (“FAR”) 52.219-14 imposes limitations on subcontracting

  for services. This is commonly referred to as the “50% Rule.” The 50% Rule requires that at least

  50% of the cost of contract performance incurred for personnel be expended for employees of the

  concern.

         RAPTOR Training Services, LLC (RTS) is the “concern” referenced in FAR 52.219-14.

  Thus, 50% of the cost of personnel performing the services under the RAPTOR III Contract must

  be expended on employees of RAPTOR Training Services, LLC (RTS). Because RAPTOR

  Training Services is an unpopulated joint venture, the employees of the LLC members are used to

  calculate whether the 50% Rule was met. The cost of performance for personnel of subcontractors

  engaged by the prime contractor do not count toward meeting the 50% Rule requirement, even if

  the subcontractor is a small business. The cost of performance for personnel for entities that are

  affiliates of the prime contractor also do not count toward meeting the 50% Rule requirement, even

  if the affiliate is a small business. The performance of Oak Grove and F3EA personnel did not

  count toward the 50% Rule until they became members of RTS.




  Source & Authority: FAR 52.219-14 Limitations on Subcontracting (Nov. 2011).
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 37 of 87 PageID# 7929




                             DEFENDANT’S INSTRUCTION NO. 29

                                  Federal Acquisition Regulation

         The Federal Acquisition Regulation (“FAR”) prescribes a uniform format for federal

  contracts. Once a contract is executed, the clauses in the contract remain in effect for the entire

  term of the contract. Rule changes made after contract execution do no automatically apply to

  existing contracts. The new rule approved by the SBA in June 2016 had no effect on the 50% Rule

  in RTS’s contract. The 50% Rule as I have explained it was in effect for the entire SOF RAPTOR

  III Contract period.




  Sources & Authority: Lockheed Aircraft Corp. v. United States, 426 F.2d 322, 327–28 (Ct. Cl.
  1970); BearingPoint, Inc. v. United States, 77 Fed. Cl. 189, 193–194 (Fed. Cl. 2007); FAR
  1.108(d)(1); FAR 1.108(d)(3); FAR 43.103.
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 38 of 87 PageID# 7930




                             DEFENDANT’S INSTRUCTION NO. 30

                         Indefinite-Delivery, Indefinite Quantity Contract

         The SOF Raptor III Contract is an IDIQ task order contract.

         An indefinite-delivery, indefinite-quantity (“IDIQ”) task order contract is a contract for a

  period of time that does not procure or specify a firm quantity of services (other than a minimum

  or maximum quantity) and provides for the issuance of orders for the performance of tasks during

  the period of the contracts.

         Under an IDIQ contract, the government is not obligated to place any task order on the

  contract above the minimum amount. The government has complete discretion in deciding whether

  to issue specific task orders under an IDIQ contract. The government can decide to obtain those

  products or services under other existing contracts with other contractors.




  Source & Authority: FAR 16.501-1; FAR 16.501-2
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 39 of 87 PageID# 7931




                             DEFENDANT’S INSTRUCTION NO. 31

                                        Finding Instruction

          You shall find your verdict for ATG if it has proved by the greater weight of the evidence

  that:

          (1)    There was a contract between the parties; and

          (2)    ProActive breached the contract; and

          (3)    ProActive failed to prove its affirmative defense.



  You shall find your verdict for ProActive if:

          (1)    ATG failed to prove there was a contract between the parties; or

          (2)    ATG failed to prove that ProActive breached the contract; or

          (3)    ProActive has proved by the greater weight of the evidence that ATG breached the

  contract prior to termination.




  Source & Authority: Virginia Model Jury Instruction No. 45.6000 (modified)
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 40 of 87 PageID# 7932




                             DEFENDANT’S INSTRUCTION NO. 32

                                          Nominal Damages

         In this action, ATG is only seeking “nominal damages.” Nominal damages are appropriate

  in breach of contract actions when there is a legal right to be vindicated against an invasion. Should

  you find your verdict for ATG, you shall award ATG nominal damages not to exceed one dollar

  ($1.00).




  Source & Authority: Carey v. Piphus, 435 U.S. 247, 266–67 (1978); Price v. City of Charlotte, 93
  F.3d 1241, 1246 (4th Cir. 1996); Kerns v. Wells Fargo Bank, N.A., 818 S.E.2d 779, 785–86 (Va.
  2018).
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 41 of 87 PageID# 7933




                              DEFENDANT’S INSTRUCTION NO. 33

     Election of Foreperson; Duty to Deliberate, Communications with Court, Cautionary;
                              Unanimous Verdict; Verdict Form

         You must follow these rules while deliberating and returning your verdict:

         First, when you go to the jury room, you must select a foreperson. The foreperson will

  preside over your discussions and speak for you here in court.

         Second, it is your duty, as jurors, to discuss this case with one another in the jury and try

  to reach agreement.

         Each of you must make your own conscientious decision, but only after you have

  considered all the evidence, discussed it fully with the other jurors, and listened to the views of the

  other jurors.

         Do not be afraid to change your opinions if the discussion persuades you that you should.

  But do not make a decision simply because other jurors think it is right, or simply to reach a verdict.

  Remember at all times that you are judges of the facts. Your sole interest is to seek the truth from

  the evidence in the case.

         Third, if you need to communicate with me during your deliberations, you may send a note

  to me through the marshal or bailiff, signed by one or more jurors. I will respond as soon as possible

  either in writing or orally in open court. Remember you should not tell anyone—including me—

  how your votes stand numerically.

         Fourth, your verdict must be based solely on the evidence and on the law I have given to

  you in these instructions. The verdict must be unanimous. Nothing I have said or done is intended

  to suggest what your verdict should be—that is entirely for you to decide.

         Finally, the verdict form is simply the written notice of the decision that you reach in this

  case. [The form reads: [quote]]. You will take this form to the jury room, and when each of you
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 42 of 87 PageID# 7934




  has agreed on the verdict[s], your foreperson will fill in the form, sign and date it, and advise the

  marshal or bailiff that you are ready to return to the courtroom.




  Source & Authority: Source & Authority: 3 Fed. Jury Prac. & Instr. § 103:50 (6th ed.).
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 43 of 87 PageID# 7935




                              DEFENDANT’S INSTRUCTION NO. 34

                                          Duty to Deliberate

         The verdict must represent the considered judgment of each of you. In order to return a

  verdict, it is necessary that each juror agree. Your verdict must be unanimous.

         It is your duty, as jurors, to consult with one another, and to deliberate with a view to

  reaching an agreement, if you can do so without disregard of individual judgment. You must each

  decide the case for yourself, but only after an impartial consideration of the evidence in the case

  with your fellow jurors. In the course of your deliberations, do not hesitate to reexamine your own

  views, and change your opinion, if convinced it is erroneous. But do not surrender your honest

  conviction as to the weight or effect of evidence, solely because of the opinion of your fellow

  jurors, or for the mere purpose of returning a verdict.

         Remember at all times that you are not partisans. You are judges—judges of the facts. Your

  sole interest is to seek the truth from the evidence in the case




  Source & Authority: Source & Authority: 3 Fed. Jury Prac. & Instr. § 106:01 (6th ed.).
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 44 of 87 PageID# 7936




                            DEFENDANT’S INSTRUCTION NO. 35

                              Verdict Forms – Jury’s Responsibility

         Nothing said in these instructions and nothing in any verdict form prepared for your

  convenience is meant to suggest or convey in any way or manner any suggestion or hint as to what

  verdict I think you should find. What the verdict shall be is your sole and exclusive duty and

  responsibility.




  Source & Authority: Source & Authority: 3 Fed. Jury Prac. & Instr. § 106:07 (6th ed.).
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 45 of 87 PageID# 7937




             DEFENDANT’S INSTRUCTIONS
                - WITHOUT CITATIONS
                                  [Next Page]
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 46 of 87 PageID# 7938




                       Preliminary Instructions to Jury at Beginning of Trial

         Members of the jury, in this case the plaintiff, Advanced Training Group Worldwide,

  Inc. (also called “ATG”) has sued the defendant, ProActive Technologies, Inc. (also called

  “ProActive”), claiming nominal damages for breaching the terms of a contract, which in this case,

  is a document called a Memorandum of Understanding. Nominal damages are damages of $1.00,

  which is the maximum that can be awarded in this case.

         The trial will proceed in four stages: (1) opening statements; (2) presentation of the

  evidence; (3) final argument; and (4) instructions for deliberations. You will then go to the jury

  room, select a foreperson, deliberate, and arrive at your verdict.

                                          Opening Statements

         The plaintiff's attorney may make an opening statement outlining the plaintiff's case. Then

  the defendant's attorney also may make an opening statement. Neither side is required to do so.

                                     Presentation of the Evidence

         Following the opening statements, the plaintiff will introduce evidence, after which the

  defendant then has the right to introduce evidence (but is not required to do so). Rebuttal evidence

  may then be introduced if appropriate.

                                             Final Argument

         Once the evidence has been presented, then the attorneys may make their closing

  arguments. The plaintiff's attorney will argue first, the defendant's attorney may reply, and the

  plaintiff's attorney may close in rebuttal.

                                                Instructions

         At the conclusion of closing arguments, I will instruct you on the law that is to be applied

  to this case, and on your deliberations.
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 47 of 87 PageID# 7939




         Members of the jury, your function in the trial of this case is to reach a unanimous verdict

  that is based solely on the evidence and the instructions of law which you will be given after all

  the evidence has been presented. The law applicable to this case is given to you in these instructions

  and in the other instructions you will receive at the close of all evidence, and it is your duty to

  follow all such instructions.

         No statement or ruling or remark that I may make during the course of the trial is intended

  to indicate my opinion as to what the facts are. It is the function of the jury to consider the evidence

  and determine the facts in this case.

         The evidence that you are to consider consists of testimony of witnesses, any exhibits

  admitted into evidence, and any facts agreed upon between the parties and presented to you in the

  form of a stipulation. The admission of evidence in court is governed by rules of law. From time

  to time, it may be the duty of the attorneys to make objections, and it is my duty as judge to rule

  on those objections and decide whether or not you can consider certain evidence. You must not

  consider testimony or exhibits to which an objection was sustained or which has been ordered

  stricken. If an objection is overruled, then you may consider that evidence together with all other

  evidence in the case. The opening statements and closing arguments of the attorneys are intended

  to help you in understanding the evidence and in applying the law, but their statements are not

  evidence.

         Each of you has been given a note pad to be used if you wish to take notes during the trial.

  Please write your name and nothing else on the first page of your note pad. At the end of the day,

  the bailiff will collect the note pads and no one will be permitted to read them. Any notes you take

  are only to help you remember and are not evidence. Do not let note taking interfere with watching

  and listening to the witnesses.
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 48 of 87 PageID# 7940




         In your determination of what the facts are, you alone must determine the credibility of the

  witnesses and the weight of the evidence. You may consider the appearance and manner of the

  witnesses on the stand, their intelligence, their opportunity for knowing the truth and for having

  observed the things about which they testified, their interest in the outcome of the case, their bias,

  and, if any have been shown, their prior inconsistent statements, or whether they have knowingly

  testified untruthfully as to any material fact in the case. You should not arbitrarily disregard

  believable testimony of a witness. However, after you have considered all the evidence in the case,

  then you may accept or discard all or part of the testimony of a witness as you think proper. You

  should use your common sense in considering the evidence, and you may draw reasonable

  inferences from that evidence; but in doing so, you should not indulge in guesswork or speculation.

  From consideration of these things and all the other circumstances of the case, you should

  determine which witnesses are more believable and weigh their testimony accordingly. Until this

  case is submitted to you for your deliberations, you should not decide any issue in the case, and

  you should not discuss the case with anyone or remain within hearing of anyone who is discussing

  it. There will be occasional recesses during the trial. During the recesses, you should not discuss

  the case with your fellow jurors or go to the scene or make any independent investigation or receive

  any information about the case from radio, television, or the newspapers. Once your deliberations

  commence, then you must discuss the case only in the jury room when all the members of the jury

  are present.

         Do not attempt at any time prior to the conclusion of the case to research any fact, issue,

  or law related to this case, whether by discussion with others, by research in a library or on the

  Internet, or by any other means or source. You must not use Internet maps, or any other program

  or device to search for and view any location discussed in the testimony. You must not search for

  any information about the case, or the law which applies to the case, or the people involved in the
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 49 of 87 PageID# 7941




  case, including the parties, the witnesses, the lawyers, or the judge. You must not communicate

  with anyone about the case by any other means, including by telephone, text messages, email,

  internet chat or chat rooms, blogs, or social web sites. I expect you will inform me if you become

  aware of another juror's violation of these instructions.

         Just prior to your deliberations, you will be given final instructions with regard to your

  selection of a foreperson, the conduct of your deliberations, and the forms for your verdict.

         Finally, because of the Covid-19 emergency, extra precautions have been taken by the court

  for the safety of trial participants and the jury. During the trial, all persons who are not fully

  vaccinated are required to wear masks and maintain social distancing whenever possible.

  Attorneys and witnesses who are not fully vaccinated will occasionally be permitted to remove

  masks when it becomes necessary to speak with clarity or ensure proper recording of proceedings.

  You may also see the use of plexiglass or shields to prevent potential exposure to the Covid-19

  virus. The fact that the court is taking safety precautions during the trial should not be held against

  any party, nor should you draw any inference regarding the health of any individual involved in

  the trial. All persons who enter the court, including attorneys, litigants, and jurors, are subject to

  the same screening protocol, including the provision of information about their health, and a

  temperature check.

         If during the course of the trial you become ill, or experience fever of at least 100 degrees

  Fahrenheit, you should notify the court immediately. If you experience symptoms while at home,

  or are exposed to another person who has tested positive for Covid-19 (even though you may be

  asymptomatic), please contact my chambers and await further instructions before you return to the

  courthouse.
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 50 of 87 PageID# 7942




          The faithful and proper performance by you of your duty is vital to the administration of

  justice. On behalf of the court and the litigants, we appreciate your giving your complete attention

  to the case as it is presented.




  Source & Authority: Virginia Model Jury Instruction 2.000 (modified)
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 51 of 87 PageID# 7943




                       Brief Instructions To Jury Before Closing in Civil Case


         The record will reflect that all members of the jury are present, the parties are present, we
  are ready to proceed.


         Ladies and gentlemen of the jury, all of the evidence is now in, and we are ready for the
  closing arguments.


         This is a civil action, and the burden is on the plaintiff in a civil action to prove the case by
  a preponderance of the evidence, by the greater weight of the evidence.


         Since the burden of proof is on the plaintiff, under our system of juris prudence, the plaintiff
  will have the right to open and close the arguments. So, you will first listen to the plaintiff, then
  you will listen to counsel for the defendants, and then since the burden of proof is on the plaintiff,
  the plaintiff will have the right to present the final closing argument.


         You will recall, that I told you at the very beginning of this trial, that neither the opening
  statements nor the closing arguments are evidence in the case, and must not be considered by
  you as such. But they are made now to assist you in evaluating the evidence and applying the
  law.




  Source & Authority: http://www.vawd.uscourts.gov/judges/judge-sargent/jury-instructions.aspx
  (last visited June 30, 2021)
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 52 of 87 PageID# 7944




                              DEFENDANT’S INSTRUCTION NO. 1

                                            Role of the Jury

         Now that you have heard the evidence and the argument, it is my duty to instruct you about

  the applicable law. It is your duty to follow the law as I will state it. You must apply the law to the

  facts as you find them from the evidence in the case. Do not single out one instruction as stating

  the law, but consider the instructions as a whole. Do not be concerned about the wisdom of any

  rule of law stated by me. You must follow and apply the law.

         Nothing I say in these instructions indicates I have any opinion about the facts. You, not I,

  have the duty to determine the facts.

         You must perform your duties as jurors without bias or prejudice as to any party. The law

  does not permit you to be controlled by sympathy, prejudice, or public opinion. All parties expect

  that you will carefully and impartially consider all the evidence, follow the law as it is now being

  given to you, and reach a just verdict, regardless of the consequences.
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 53 of 87 PageID# 7945




                              DEFENDANT’S INSTRUCTION NO. 2

                         All Persons Equal before the Law – Organizations

         You should consider and decide this case as a dispute between persons of equal standing

  in the community, of equal worth, and holding the same or similar stations in life. All persons,

  including corporations, limited liability companies, and other organizations stand equal before the

  law, and are to be treated as equals, regardless of their respective size.
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 54 of 87 PageID# 7946




                               DEFENDANT’S INSTRUCTION NO. 3

                                            Burden of Proof

           ATG has the burden in a civil action, such as this, to prove every essential element of

  plaintiff’s claim by a preponderance of the evidence. If ATG should fail to establish any essential

  element of it's claim by a preponderance of the evidence, you should find for ProActive as to that

  claim.

           The defendant has the burden of establishing the essential elements of their affirmative

  defense. I will explain this later.

           “Establish by a preponderance of the evidence” means evidence, which as a whole, shows

  that the fact sought to be proved is more probable than not. In other words, a preponderance of the

  evidence means such evidence as, when considered and compared with the evidence opposed to

  it, has more convincing force, and produces in your minds belief that what is sought to be proved

  is more likely true than not true. This standard does not require proof to an absolute certainty, since

  proof to an absolute certainty is seldom possible in any case.

           In determining whether any fact in issue has been proved by a preponderance of the

  evidence, unless otherwise instructed you may consider the testimony of all witnesses, regardless

  of who may have called them, and all exhibits received in evidence, regardless of who may have

  produced them.
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 55 of 87 PageID# 7947




                              DEFENDANT’S INSTRUCTION NO. 4

                                                Evidence

          Unless you are otherwise instructed, the evidence in the case consists of the sworn

  testimony of the witnesses regardless of who called the witness, all exhibits received in evidence

  regardless of who may have produced them, and all facts and events that may have been admitted

  or stipulated to.

          Statements and arguments by the lawyers are not evidence. The lawyers are not witnesses.

  What they have said in their opening statement, closing arguments, and at other times is intended

  to help you understand the evidence, but it is not evidence. However, when the lawyers on both

  sides stipulate or agree on the existence of a fact, unless otherwise instructed, you must accept the

  stipulation and regard that fact as proved.

          Any evidence to which I have sustained an objection and evidence that I have ordered

  stricken must be entirely disregarded.
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 56 of 87 PageID# 7948




                               DEFENDANT’S INSTRUCTION NO. 5

                                 Direct and Circumstantial Evidence

            Generally speaking, there are two types of evidence presented during a trial—direct

  evidence and circumstantial evidence. “Direct evidence” is the testimony of a person who asserts

  or claims to have actual knowledge of a fact, such as an eyewitness. “Indirect or circumstantial”

  evidence is proof of a chain of facts and circumstances indicating the existence or nonexistence of

  a fact.

            The law generally makes no distinction between the weight or value to be given to either

  direct or circumstantial evidence. A greater degree of certainty is not required of circumstantial

  evidence. You are required to find the facts in accordance with the preponderance of all the

  evidence in the case, both direct and circumstantial.
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 57 of 87 PageID# 7949




                             DEFENDANT’S INSTRUCTION NO. 6

                                Court’s Comments Not Evidence

         The law permits me to comment on the evidence in the case. These comments are only an

  expression of my opinion as to the facts. You may disregard my comments entirely, since you, as

  jurors are the sole judges of the facts and are not bound by my comments or opinions.
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 58 of 87 PageID# 7950




                             DEFENDANT’S INSTRUCTION NO. 7

            Verdict Not to Be Based on Sympathy, Bias, Guesswork, or Speculation

         You must not base your verdict in any way upon sympathy, bias, guesswork, or

  speculation. Your verdict must be based solely upon the evidence and instructions of the court.
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 59 of 87 PageID# 7951




                               DEFENDANT’S INSTRUCTION NO. 8

                                         Credibility of Witnesses

         You are the judges of the facts, the credibility of the witnesses, and the weight of the

  evidence. You may consider the appearance and manner of the witnesses on the stand, their

  intelligence, their opportunity for knowing the truth and for having observed the things about

  which they testified, their interest in the outcome of the case, their bias, and, if any have been

  shown, their prior inconsistent statements, or whether they have knowingly testified untruthfully

  as to any material fact in the case.

         You may not arbitrarily disregard believable testimony of a witness. However, after you

  have considered all the evidence in the case, then you may accept or discard all or part of the

  testimony of a witness as you think proper.

         You are entitled to use your common sense in judging any testimony. From these things

  and all the other circumstances of the case, you may determine which witnesses are more

  believable and weigh their testimony accordingly.
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 60 of 87 PageID# 7952




                              DEFENDANT’S INSTRUCTION NO. 9

                                           Adverse Witness

         The plaintiff called the defendant as an adverse witness. The plaintiff is bound by as much

  of the defendant’s testimony given as an adverse witness as is clear, logical, reasonable, and

  uncontradicted.

         The plaintiff is not bound by any of the defendant’s testimony given as an adverse witness

  that conflicts with any of the other evidence in the case.
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 61 of 87 PageID# 7953




                              DEFENDANT’S INSTRUCTION NO. 10

                                             Expert Witness

          The rules of evidence ordinarily do not permit witnesses to testify as to opinions or

  conclusions. There is an exception to this rule for “expert witnesses.” An expert witness is a person

  who by education and experience has become expert in some art, science, profession, or calling.

  Expert witnesses give state their opinions as to matters in which they profess to be expert, and may

  also state their reasons for their opinions.

          You should consider each expert opinion received in evidence in this case, and give it such

  weight as you think it deserves. If you should decide the opinion of an expert witness is not based

  upon sufficient education and experience, or if you should conclude the reasons given in support

  of the opinion are not sound, or if you feel the expert's is outweighed by other evidence, you may

  disregard the opinion entirely.
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 62 of 87 PageID# 7954




                             DEFENDANT’S INSTRUCTION NO. 11

                                   Use of Depositions as Evidence

         During the trial, certain testimony has been presented by way of deposition. The deposition

  consisted of sworn, recorded answers to questions asked of the witness in advance of the trial by

  attorneys for the parties to the case. The testimony of a witness who, for some reason, is not present

  to testify from the witness stand may be presented in writing under oath or on a videotape. Such

  testimony is entitled to the same consideration and is to be judged as to credibility, and weighed,

  and otherwise considered by you, insofar as possible, in the same way as if the witness had been

  present and had testified from the witness stand.
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 63 of 87 PageID# 7955




                             DEFENDANT’S INSTRUCTION NO. 12

                        Impeachment—Inconsistent Statement or Conduct

         A witness may be discredited or impeached by contradictory evidence or by evidence that

  at some other time the witness has said or done something, or has failed to say or do something

  that is inconsistent with the witness’ present testimony.

         If you believe any witness has been impeached and thus discredited, you may give the

  testimony of that witness such credibility, if any, you think it deserves.

         If a witness is shown knowingly to have testified falsely about any material matter, you

  have a right to distrust such witness’ other testimony and you may reject all the testimony of that

  witness or give it such credibility as you may think it deserves.

         An act or omission is “knowingly” done, if the act is done voluntarily and intentionally,

  and not because of mistake or accident or other innocent reason.
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 64 of 87 PageID# 7956




                              DEFENDANT’S INSTRUCTION NO. 13

                        Effect of Prior Inconsistent Statements or Conduct

         Evidence that, at some other time while not under oath a witness who is not a party to this

  action has said or done something inconsistent with the witness' testimony at the trial, may be

  considered for the sole purpose of judging the credibility of the witness. However, such evidence

  may never be considered as evidence of proof of the truth of any such statement.

         Where the witness is a party to the case, and by such statement or other conduct admits

  some fact or facts against the witness' interest, then such statement or other conduct, if knowingly

  made or done, may be considered as evidence of the truth of the fact or facts so admitted by such

  party, as well as for the purpose of judging the credibility of the party as a witness.

         An act or omission is “knowingly” done, if the act is done voluntarily and intentionally,

  and not because of mistake or accident or other innocent reason.
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 65 of 87 PageID# 7957




                            DEFENDANT’S INSTRUCTION NO. 14

                                    Answers to Interrogatories

         Each party has introduced into evidence certain interrogatories—that is, questions together

  with answers signed and sworn to by the other party. A party is bound by its sworn answers.

         By introducing an opposing party's answers to interrogatories, the introducing party does

  not bind itself to those answers. The introducing party may challenge the opposing party's answers

  in whole or in part or may offer contrary evidence.
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 66 of 87 PageID# 7958




                             DEFENDANT’S INSTRUCTION NO. 15

                                              Inferences

         You are to consider only the evidence in the case. However, you are not limited to the

  statements of the witnesses. You may draw from the facts you find have been proved such

  reasonable inferences as seem justified in light of your experience.

         “Inferences” are deductions or conclusions that reason and common sense lead you to draw

  from facts established by the evidence in the case.
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 67 of 87 PageID# 7959




                              DEFENDANT’S INSTRUCTION NO. 16

                             Limited Liability Company and Definitions

          A Virginia limited liability company, or LLC, is an unincorporated organization that is

  organized and existing under Virginia’s Limited Liability Company Act. In this case, ProActive

  and ATG were members of Raptor Training Services, LLC (“RTS”), which is a Virginia LLC.

  Because RTS is a Virginia LLC, certain laws and definitions contained in the Virginia LLC Act

  are applicable to the issues in this case.

          A “member” is a person that has been admitted to membership in an LLC and that has not

  ceased to be a member.

          A “manager” means a person designated by the members of an LLC to manage the LLC as

  provided in the operating agreement.

          An “operating agreement” means an agreement of the members as to the affairs of a limited

  liability company and the conduct of its business.
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 68 of 87 PageID# 7960




                             DEFENDANT’S INSTRUCTION NO. 17

                           Management of Limited Liability Company

         Except as otherwise provided in an operating agreement, the Virginia LLC Act provides

  that an LLC is managed by its members, who vote in proportion to the member’s percentage

  interest in the LLC.

         A majority vote of the members of an LLC shall consist of the vote or other approval of

  members having a majority share of the voting power of all members. Unless otherwise provided

  in an operating agreement, any action required or permitted to be taken by the members of a limited

  liability company may be taken upon a majority vote of the members.

         In Raptor Training Services LLC, at all times Proactive has held the majority of the voting

  and membership interests and has served as the Managing Member.
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 69 of 87 PageID# 7961




                            DEFENDANT’S INSTRUCTION NO. 18

                              Dissociation or Expulsion from LLC

     Under Virginia law, a member of an LLC may be dissociated or expelled from the LLC under

  certain circumstances.

     “Disassociation” is the process by which a member stops being a member of an LLC. A

  member may be dissociated from an LLC by the occurrence of an event agreed upon in the LLC

  operating agreement as causing that member’s dissociation or termination.

     “Expulsion” is the act of depriving a member of an LLC of its right to membership. A member

  may be expelled from an LLC pursuant to the terms of the LLC operating agreement.
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 70 of 87 PageID# 7962




                             DEFENDANT’S INSTRUCTION NO. 19

                                      Definition of Contract

         A contract is an agreement, for consideration, between two or more parties. A contract

  arises when an offer is accepted.
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 71 of 87 PageID# 7963




                             DEFENDANT’S INSTRUCTION NO. 20

                       Contract Must Be Complete and Reasonably Certain

         A contract must be both complete and reasonably certain. It is complete if it includes all

  the essential terms. It is reasonably certain if all the essential terms are expressed in a clear and

  definite way.
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 72 of 87 PageID# 7964




                             DEFENDANT’S INSTRUCTION NO. 21

                                                Intent

         Interpretation of a contract is primarily a determination of what the parties intended. In

  determining their intent, you should first consider the words they used.
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 73 of 87 PageID# 7965




                              DEFENDANT’S INSTRUCTION NO. 22

                                        Practical Construction

         If you have doubt about the meaning of the terms of a contract, the conduct of the parties

  under the contract may furnish the proper interpretation. The interpretation by the parties is entitled

  to great weight. However, any interpretation suggested or supported by the acts of the parties must

  be reasonable and not in conflict with the actual terms of the contract.
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 74 of 87 PageID# 7966




                              DEFENDANT’S INSTRUCTION NO. 23

                                      Contract Construed as a Whole

          The contract should be considered as a whole; no part of it should be ignored. The contract

  should be interpreted to give effect to each of its provisions. No word or phrase in a contract should

  be treated as meaningless if any meaning, which is reasonable and consistent with other parts of

  the contract, can be given to it.
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 75 of 87 PageID# 7967




                            DEFENDANT’S INSTRUCTION NO. 24

                                   Ordinary Meaning of Words

         Words used by the parties should be given their ordinary, usual, and popular meaning,

  unless you find that the parties clearly intended such words to have another meaning.
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 76 of 87 PageID# 7968




                              DEFENDANT’S INSTRUCTION NO. 25

                                          Affirmative Defense

         ProActive has asserted an affirmative defense in this matter. ProActive is entitled to

  judgment in its favor if it proves that defense. ProActive asserts that ATG materially breached the

  Memorandum of Understanding prior to termination, which is called the “First Material Breach”

  defense. I will explain this defense further.
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 77 of 87 PageID# 7969




                            DEFENDANT’S INSTRUCTION NO. 26

                                       First Material Breach

         ProActive contends that ATG materially breached the Memorandum of Understanding

  prior to termination. In general, a party who breaches a contract is not entitled to enforce the

  contract. This is commonly referred to the “First Material Breach” defense. In order to prevail on

  this defense, ProActive must show that:

         (3)     ATG breached the Memorandum of Understanding prior to termination; and

         (4)     ATG’s breach was material.
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 78 of 87 PageID# 7970




                              DEFENDANT’S INSTRUCTION NO. 27

                                     Material Breach of Contract

         A material breach of contract occurs if a party fails to do something which it is bound to

  do according to the contract which is so important and central to the contract that the failure defeats

  an essential purpose of the contract.
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 79 of 87 PageID# 7971




                            DEFENDANT’S INSTRUCTION NO. 28

                                             50% Rule

         Federal Acquisition Regulation (“FAR”) 52.219-14 imposes limitations on subcontracting

  for services. This is commonly referred to as the “50% Rule.” The 50% Rule requires that at least

  50% of the cost of contract performance incurred for personnel be expended for employees of the

  concern.

         RAPTOR Training Services, LLC (RTS) is the “concern” referenced in FAR 52.219-14.

  Thus, 50% of the cost of personnel performing the services under the RAPTOR III Contract must

  be expended on employees of RAPTOR Training Services, LLC (RTS). Because RAPTOR

  Training Services is an unpopulated joint venture, the employees of the LLC members are used to

  calculate whether the 50% Rule was met. The cost of performance for personnel of subcontractors

  engaged by the prime contractor do not count toward meeting the 50% Rule requirement, even if

  the subcontractor is a small business. The cost of performance for personnel for entities that are

  affiliates of the prime contractor also do not count toward meeting the 50% Rule requirement, even

  if the affiliate is a small business. The performance of Oak Grove and F3EA personnel did not

  count toward the 50% Rule until they became members of RTS.
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 80 of 87 PageID# 7972




                             DEFENDANT’S INSTRUCTION NO. 29

                                  Federal Acquisition Regulation

         The Federal Acquisition Regulation (“FAR”) prescribes a uniform format for federal

  contracts. Once a contract is executed, the clauses in the contract remain in effect for the entire

  term of the contract. Rule changes made after contract execution do no automatically apply to

  existing contracts. The new rule approved by the SBA in June 2016 had no effect on the 50% Rule

  in RTS’s contract. The 50% Rule as I have explained it was in effect for the entire SOF RAPTOR

  III Contract period.
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 81 of 87 PageID# 7973




                             DEFENDANT’S INSTRUCTION NO. 30

                         Indefinite-Delivery, Indefinite Quantity Contract

         The SOF Raptor III Contract is an IDIQ task order contract.

         An indefinite-delivery, indefinite-quantity (“IDIQ”) task order contract is a contract for a

  period of time that does not procure or specify a firm quantity of services (other than a minimum

  or maximum quantity) and provides for the issuance of orders for the performance of tasks during

  the period of the contracts.

         Under an IDIQ contract, the government is not obligated to place any task order on the

  contract above the minimum amount. The government has complete discretion in deciding whether

  to issue specific task orders under an IDIQ contract. The government can decide to obtain those

  products or services under other existing contracts with other contractors.
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 82 of 87 PageID# 7974




                             DEFENDANT’S INSTRUCTION NO. 31

                                        Finding Instruction

          You shall find your verdict for ATG if it has proved by the greater weight of the evidence

  that:

          (1)    There was a contract between the parties; and

          (2)    ProActive breached the contract; and

          (3)    ProActive failed to prove its affirmative defense.



  You shall find your verdict for ProActive if:

          (3)    ATG failed to prove there was a contract between the parties; or

          (4)    ATG failed to prove that ProActive breached the contract; or

          (3)    ProActive has proved by the greater weight of the evidence that ATG breached the

  contract prior to termination.
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 83 of 87 PageID# 7975




                             DEFENDANT’S INSTRUCTION NO. 32

                                          Nominal Damages

         In this action, ATG is only seeking “nominal damages.” Nominal damages are appropriate

  in breach of contract actions when there is a legal right to be vindicated against an invasion. Should

  you find your verdict for ATG, you shall award ATG nominal damages not to exceed one dollar

  ($1.00).
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 84 of 87 PageID# 7976




                              DEFENDANT’S INSTRUCTION NO. 33

     Election of Foreperson; Duty to Deliberate, Communications with Court, Cautionary;
                              Unanimous Verdict; Verdict Form

         You must follow these rules while deliberating and returning your verdict:

         First, when you go to the jury room, you must select a foreperson. The foreperson will

  preside over your discussions and speak for you here in court.

         Second, it is your duty, as jurors, to discuss this case with one another in the jury and try

  to reach agreement.

         Each of you must make your own conscientious decision, but only after you have

  considered all the evidence, discussed it fully with the other jurors, and listened to the views of the

  other jurors.

         Do not be afraid to change your opinions if the discussion persuades you that you should.

  But do not make a decision simply because other jurors think it is right, or simply to reach a verdict.

  Remember at all times that you are judges of the facts. Your sole interest is to seek the truth from

  the evidence in the case.

         Third, if you need to communicate with me during your deliberations, you may send a note

  to me through the marshal or bailiff, signed by one or more jurors. I will respond as soon as possible

  either in writing or orally in open court. Remember you should not tell anyone—including me—

  how your votes stand numerically.

         Fourth, your verdict must be based solely on the evidence and on the law I have given to

  you in these instructions. The verdict must be unanimous. Nothing I have said or done is intended

  to suggest what your verdict should be—that is entirely for you to decide.

         Finally, the verdict form is simply the written notice of the decision that you reach in this

  case. [The form reads: [quote]]. You will take this form to the jury room, and when each of you
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 85 of 87 PageID# 7977




  has agreed on the verdict[s], your foreperson will fill in the form, sign and date it, and advise the

  marshal or bailiff that you are ready to return to the courtroom.
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 86 of 87 PageID# 7978




                              DEFENDANT’S INSTRUCTION NO. 34

                                          Duty to Deliberate

         The verdict must represent the considered judgment of each of you. In order to return a

  verdict, it is necessary that each juror agree. Your verdict must be unanimous.

         It is your duty, as jurors, to consult with one another, and to deliberate with a view to

  reaching an agreement, if you can do so without disregard of individual judgment. You must each

  decide the case for yourself, but only after an impartial consideration of the evidence in the case

  with your fellow jurors. In the course of your deliberations, do not hesitate to reexamine your own

  views, and change your opinion, if convinced it is erroneous. But do not surrender your honest

  conviction as to the weight or effect of evidence, solely because of the opinion of your fellow

  jurors, or for the mere purpose of returning a verdict.

         Remember at all times that you are not partisans. You are judges—judges of the facts. Your

  sole interest is to seek the truth from the evidence in the case
Case 1:19-cv-00505-TSE-TCB Document 412 Filed 06/30/21 Page 87 of 87 PageID# 7979




                            DEFENDANT’S INSTRUCTION NO. 35

                             Verdict Forms – Jury’s Responsibility

         Nothing said in these instructions and nothing in any verdict form prepared for your

  convenience is meant to suggest or convey in any way or manner any suggestion or hint as to what

  verdict I think you should find. What the verdict shall be is your sole and exclusive duty and

  responsibility.
